Citation Nr: 0921937	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-18 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of an improved death pension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to July 1957. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appellant seeks benefits as the Veteran's surviving 
spouse. 

In January 2004, the RO received the appellant's claim for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits on VA Form 534.  Regardless of the 
appellant's intent, a claim for death pension includes a 
claim for DIC and accrued benefits.  See 38 U.S.C.A. § 5101 
(b)(1) (West 2002); see also Isenhart v. Derwinski, 3 Vet. 
App. 177 (1992).  In April 2004, the RO issued a decision 
that, in part, denied "service-connected death benefits," 
noting that these benefits may only be paid if a veteran died 
in service or from a condition related to military service.  
The RO also noted that there were no accrued benefits because 
VA did not owe the Veteran money at the time of his death

In a June 2009 brief, the appellant's representative 
contended that the Veteran's single service-connected 
disability was a contributing cause of death.  However, in a 
December 2004 notice of disagreement, the appellant stated 
that the Veteran did not have a service-connected death and 
expressed no disagreement with the April 2004 determination 
regarding the issues of entitlement to DIC or accrued 
benefits.  Therefore, the Board concludes that the RO did 
adjudicate both claims, however briefly, and that the issues 
are not before the Board on appeal.  38 C.F.R. § 20.201 
(2008).  The issue raised by the appellant's representative 
is therefore referred back to the RO for the appropriate 
consideration.


FINDINGS OF FACT

1.  The Veteran performed active military service for greater 
than 90 days during a period of war. 

2.  The appellant is the Veteran's unmarried surviving spouse 
with no dependents. 

3.  The maximum annual pension rate for an improved death 
pension for a surviving spouse with no dependents effective 
at the time of the appellant's claim in January 2004 was 
$6,634.00.

4.  The appellant's annualized income minus excludable 
medical expenses exceeds the maximum annual pension rate.  


CONCLUSION OF LAW

The criteria for payment of a nonservice-connected improved 
death pension have not been met.  38 U.S.C.A. §§ 1541, 5312 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-75 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO did not provide a notice that met these 
requirements prior to the initial decision in the claim, and 
the Board concludes that VA's duty to notify was not 
satisfied.  In order to determine whether to proceed with the 
adjudication, the Board will examine whether the error was 
prejudicial to the appellant and affected the essential 
fairness of the adjudication. 

The Board finds that the lack of notice did not affect the 
essential fairness of the adjudication.  In a December 2004 
notice of disagreement, the appellant noted the Veteran's 
active service dates and provided information regarding her 
marital and dependent status, income, and unreimbursed 
medical expenses in the year 2004.  Therefore, the Board 
concludes that the appellant had actual knowledge of the 
requirements to substantiate a claim for death pension and 
that there is no prejudice to the appellant to proceed with 
the adjudication.  Moreover, the decision on appeal and the 
statement of the case provided her with the applicable 
criteria for payment of improved death pension benefits and 
the reasons for denying her claim.  Accordingly, a reasonable 
person would be expected to understand what is required to 
substantiate her claim.  

A pension is payable to surviving spouses of veterans of a 
period of war.  Basic entitlement exists if the veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war, or who at the time of 
death was receiving compensation for a service-connected 
disability, subject to certain net worth and annual income 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  

Annual income of the surviving spouse must not exceed the 
annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month 
annualization period except for exclusions including 
unreimbursed medical expenses in excess of five percent of 
the pension rate.  38 C.F.R. §§ 3.271, 3.272.  

Service personnel records showed that the Veteran served on 
active duty in the U.S. Air Force for greater than 90 days 
during the Korean War.  The Veteran died in January 1981.  A 
marriage certificate showed that the appellant and the 
Veteran were married in October 1966 and remained married 
until the time of death.  In December 2004, the appellant 
reported that she had not remarried and had no dependents. 

The maximum annual rate of payment of an improved pension 
under 38 U.S.C.A. § 5312 for a surviving spouse with no 
dependents was $6,634.00, effective December 1, 2003.  The 
standard Medicare deduction was $66.60 per month.  The 
deductable amount of unreimbursed medical expenses was the 
amount in excess of $331.00.  See VA Compensation and Pension 
Payment Rates, http//www.vba.va.gov/bln/21/Rates/pen0106.htm.  
Fractions of dollars will be disregarded in computing annual 
income.  38 C.F.R. § 3.271 (h).  

Social Security Administration (SSA) records showed that the 
appellant received $1140.00 per month at the time of her 
claim in January 2004.  This amount does not include the 
$66.60 per month Medicare premium which was not deducted 
until March 2004.  In April 2004, the appellant reported that 
she received no income from wages or other sources.  
Therefore, the appellant's annualized income for 2004 was 
$13,680.00, not including the deduction for Medicare 
premiums.  
Unreimbursed medical expenses included:  Medicare premium of 
$66.60 per month for ten months equal to $666.00 and other 
medical expenses paid by her that totaled $13,680.  The 
appellant submitted a listing of providers and expenses as 
well as insurance claim reports and bills for care.  After 
applying the five percent deduction of $331.00, the 
excludable unreimbursed medical expenses were $4,096.70. 

Therefore, the total annualized income minus excludable 
unreimbursed medical expenses was $9583.30.  As the maximum 
annual pension rate effective in December 2003 was $6,634.00, 
the Board concludes that the appellant's accountable income 
exceeded the maximum rate.  

Regrettably, the weight of the credible evidence demonstrates 
that the Veteran met the requirements for military service 
but that the appellant's annualized income minus excludable 
expenses exceeded the annual pension rate.  Therefore, 
payment of a nonservice-connected pension is not warranted at 
this time.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

However, the appellant is advised that she should resubmit a 
claim for pension if her income is reduced or if she incurs 
additional deductible expenses.  


ORDER

Payment of an improved death pension is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


